UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
MATEO UTUY TIQUIRAM, et al.,
                                                                 MEMORANDUM
                                            Plaintiffs,          AND ORDER

                           -against-                             18-CV-4044 (RLM)

KANONI, INC., et al.,

                                             Defendants.
-------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        On August 12, 2019, defendants, on behalf of all parties, filed a letter Requesting Approval

of Translated Notices in Connection with Settlement. See Docket Entry (“DE”) #43. As an initial

matter, the Court is under no obligation to review documents in a foreign language (here documents

translated into the Spanish language). Nevertheless, having done so in this case, the Court notes the

following discrepancies from the English language original, see DE #42, to be addressed and

amended by the parties:

        (1) The original Notice of Class Settlement makes clear that this settlement resolves issues

relating to, amongst others, “overtime premiums for hours worked in excess of forty (40) in a given

work workweek[.]” See DE #42-2 at 1. The Spanish translation, however, simply refers to “horas

extra . . . trabajadas en exceso de las cuarenta (40) en una determinada semana de trabajo,” without

reference to the overtime premium. See DE 43-1 at 1. The parties are directed to cure this

discrepancy at page 1 and throughout their filing, see id. ¶¶ 2, 10.

        (2) The section on page 1 captioned “Participar en el Acuerdo” omits the word “días” after

“antes de vencerse los treinta (30). . . .” See DE #43-1 at 1.

        (3) Paragraph 4, titled “Por qué hay un acuerdo de conciliación?,” should clarify the
parties’ respective positions regarding plaintiffs’ likelihood of success at trial by amending the third

sentence to replace “ellos” for “los Demandantes,” as is correctly stated in the original. Compare

DE #42-2, ¶ 4 with DE #43-1, ¶ 4.

          (4) Finally, the Spanish translation does not identify the third-party administrator, American

Legal Claims Service, until the Notice of Proposed Class and Collective Action Settlement

Reminder, see DE #43-3 at 2. The parties are directed to conform references to the American Legal

Claims Service with the English language original throughout, and specifically at DE #43-1 ¶¶ 8,

16, 20.

          The parties are ordered to cure these issues by August 15, 2019.

          SO ORDERED.

Dated:       Brooklyn, New York
             August 13, 2019



                                       /s/     Roanne L. Mann
                                       ROANNE L. MANN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                                     2
